11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
Christopher
Jovel Garcia
Appellant
Vs.                   No.
11-01-00324-CR B
Appeal from Dallas County
State of Texas
Appellee
 
The
trial court convicted appellant, upon his plea of guilty, of failure to
register as a sex offender.  Appellant
entered a plea of true to an enhancement allegation.  Pursuant to a plea bargain agreement, the trial court assessed
punishment at confinement for 6 years and a $2,500 fine.  We dismiss for want of jurisdiction.
Appellant
filed a general notice of appeal rather than the specific notice of appeal
required by TEX.R.APP.P. 25.2(b)(3) in guilty plea - plea bargain agreement
situations.  Appellant later amended his
notice of appeal to comply with Rule 25.2(b)(3); however, this amended notice
of appeal was not filed within the original time requirements for perfecting an
appeal under TEX.R.APP.P. 26.2 and is not effective.  State v. Riewe, 13 S.W.3d 408 (Tex.Cr.App.2000); Brown v. State,
53 S.W.3d 734 (Tex.App. - Dallas 2001, pet=n
ref=d); Martinez v.
State, 50 S.W.3d 572 (Tex.App. - Fort Worth 2001, pet=n ref=d);
Garcia v. State, 43 S.W.3d 725 (Tex.App. - Houtson [1st Dist.] 2001, no pet=n); Betz v. State, 36
S.W.3d 227 (Tex.App. - Houston [14th Dist.] 2001, no pet=n); Craddock v. State, 32 S.W.3d 886 (Tex.App.
- Waco 2000, no pet=n).
Because
appellant failed to comply with the requirements of Rule 25.2(b)(3), the
appellant jurisdiction of this court has not been invoked.  White v. State, 61 S.W.3d 424 
(Tex.Cr.App.2001); Vidaurri v. State, 49 S.W.3d 880 (Tex.Cr.App.2001).  We are without authority to consider this
appeal.
The
appeal is dismissed for want of jurisdiction.
 
July 25, 2002                                                               PER
CURIAM
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.